Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT
It is noted by the Examiner that all of the previous rejections under 35 USC § 112(b) and 35 USC § 103(a) are withdrawn by virtue of Applicants’ amendment and for the reasons stated below.
Claims 82-99 and 101 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 08/04/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9896642 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Bio Diesel reference (Bio Diesel (2007) http://boilkerala.blogspot.com/2007/05/  oil-extraction-from-algae.html, pages 1-3, previously cited in Office Action) teaches the “expeller press” method to extract oil from algae when algae is dried wherein the dried algae retains its oil content, the Examiner has found no teaching or suggestion in the prior art directed to a method for extracting triglyceride oil from microalgal biomass, the method consisting of: a. drying the microalgal biomass to produce dried microalgal biomass; b. combining a bulking agent with the dried microalgal biomass and co-conditioning the combined dried microalgal biomass and bulking agent by heating the combined dried microalgal biomass and bulking agent to produce combined bulking agent and conditioned feedstock, wherein the conditioned feedstock has a moisture content of less than 5% by weight of the microalgal biomass; c. subjecting the combined bulking agent and conditioned feedstock having a moisture content of less than 5% by weight of the microalgal biomass to pressure sufficient to separate at least 5% of the total triglyceride oil from the conditioned feedstock; and wherein said method does not use organic solvent for the extraction (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656